Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on June 20, 2022.
Claims 1-8 are amended.
Claims 1-3 and 5 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 5 (corresponding to Species I depicted in Figs. 1-3) in the reply filed on June 20, 2022 is acknowledged.
Claims 4 and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 20, 2022.

Claim Rejections - 35 USC § 112
Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each working unit" in lines 5 and 13.  There is insufficient antecedent basis for this limitation in the claim. No working unit is previously mentioned in the claim. For examination purposes, examiner interprets the working units to be equivalent to the first group of carrier units and second group of carrier units.
Claim 5 recites the limitation "the axis of the circular path" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner interprets the axis of the circular path to be equivalent to a rotational axis of the circular path.
All remaining claims are rejected as they depend from rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US Pub. No. 2018/0170588 A1) in view of Hoppmann et al. (US Patent No. 5,064,054, herein, Hoppmann).
Regarding claim 1, Boldrini discloses a system (1 – Fig. 1) for assembling electronic cigarette parts (2, 3, 4, 5, 6, 7) comprising cartridges (2) and for filling said cartridges (Para [0027]), the system comprising: 
a first, endless linear motor conveyor (15, 16, 17 – Figs. 1 and 19); a first group of carrier units (22) connected to the first conveyor (16); each working unit being configured to receive and hold electronic cigarette parts (Para [0033]); 
a first group of working stations (20, 23) for inspecting the electronic cigarette parts conveyed along the first conveyor and held by the first group of carrier units (Para [0031]-[0034]); 
a second, endless linear motor conveyor (46 – Figs. 10-11), located downstream of the first conveyor (assembly unit 11 is downstream from feed unit 8 as shown in Fig. 1); a second group of carrier units (48) connected to the second conveyor; each working unit being configured to receive and hold electronic cigarette parts (Para [0052]); 
a second group of working stations (51, 52, 53) for assembling the electronic cigarette parts conveyed along the second conveyor; and held by the second group of carrier units (Para [0056]); and 
a filling station (10), disposed between the first conveyor and the second conveyor (Fig. 1) to receive the electronic cigarette parts at a loading zone (29, 31 – Figs. 20-21) from the first conveyor (17), fill the respective cartridges (at 38 – Para [0041], Fig. 4), and, at an unloading zone (S5), feed the electronic cigarette parts with the respective filled cartridges towards the second conveyor (Para [0053]).
Boldrini does not expressly disclose that the first group of carrier units connected to the first conveyor in order to be movable independently of one another along the first conveyor; and that the second group of carrier units connected to the second conveyor in order to be movable independently of one another along the second conveyor.
Hoppmann teaches a group of carrier units (22, 222 – Figs. 12, 18, and 19) connected to a conveyor (10 – Fig. 1) in order to be movable independently of one another along the conveyor (Col. 6, lns 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the first conveyor and the second conveyor of the system disclosed by Boldrini so that the first group of carrier units connected to the first conveyor in order to be movable independently of one another along the first conveyor; and that the second group of carrier units connected to the second conveyor in order to be movable independently of one another along the second conveyor as taught by Hoppmann in order to prevent rotation of each carrier unit as they are conveyed, allowing for more stability of the electronic cigarette parts during operation. 

Regarding claim 2, Boldrini in view of Hoppmann teaches the system as recited above, further comprising a first weighing station (Boldrini, 42), disposed upstream of the loading zone of the filling station (near S1 in Boldrini, Fig. 4) to allow weighing the electronic cigarette parts conveyed by the first conveyor, before the cartridges are filled (“weighing each bottom shell 3 before…filling the bottom shell 3 with a liquid substance” – Boldrini, Para [0046]); and a second weighing a station (Boldrini, 42), disposed downstream of the unloading zone of the filling station (S5 in Boldrini, Fig. 4) to allow weighing the electronic cigarette parts leaving the filling station, after the cartridges have been filled and before transfer to the second conveyor (“weighing each bottom shell 3…after filling the bottom shell 3 with a liquid substance” – Boldrini, Para [0046]).

Regarding claim 3, Boldrini in view of Hoppmann teaches the system as recited above, wherein the filling station comprises housings (Boldrini, 27 – Figs. 3 and 5) positioned along a circular path (Boldrini, P1) and rotatable in a first rotation direction about the axis of the circular path to receive and hold (in Boldrini 28 – Fig. 5) the electronic cigarette parts (Boldrini, Para [0036]); and a plurality of filling heads (Boldrini, 36, 37 – Fig. 4) for filling the cartridges of the electronic cigarette parts when disposed at the housings (Boldrini, Para [0039]-[0042]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US Pub. No. 2018/0170588 A1) in view of Hoppmann et al. (US Patent No. 5,064,054, herein, Hoppmann) and further in view of Fleckenstein et al. (US Patent No. 7,937,907 B2, herein, Fleckenstein).
Regarding claim 5, Boldrini in view of Hoppmann teaches the system as recited above
Boldrini in view of Hoppmann does not expressly disclose that the filling heads are mounted to a sector that is rotatable about a rotation axis in the first rotation direction while the electronic cigarette parts are being filled, performing a forward stroke, and in a second rotation direction, opposite to the first rotation direction, after the electronic cigarette parts have been filled, performing a backward stroke.
Fleckenstein teaches filling heads (22 – Fig. 1) are mounted to a sector (10) that is rotatable about a rotation axis (See Fig. 1 below) in the first rotation direction (corresponding with transport direction V) while the containers (18) are being filled, performing a forward stroke, and in a second rotation direction, opposite to the first rotation direction (See Figs. 2-3), after the containers have been filled, performing a backward stroke.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system taught by Boldrini in view of Hoppmann so that the filling heads are mounted to a sector that is rotatable about a rotation axis in the first rotation direction while the electronic cigarette parts are being filled, performing a forward stroke, and in a second rotation direction, opposite to the first rotation direction, after the electronic cigarette parts have been filled, performing a backward stroke as taught by Fleckenstein in order to synchronize the filling with the movement of the electronic cigarette parts in order to further save time.

    PNG
    media_image1.png
    569
    632
    media_image1.png
    Greyscale

Fleckenstein, Fig. 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 12, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731